COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              STRANG-HATCHER CORPORATION 27
               AND SEDGWICK CMS
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 1960-13-1                                               PER CURIAM
                                                                                      FEBRUARY 4, 2014
              SHARON L. SHERMAN


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Rachel A. Riordan; Kalbaugh, Pfund & Messersmith, on briefs), for
                               appellants.

                               (John H. Klein; Montagna, Klein, Camden, LLP, on brief), for
                               appellee.


                     Strang-Hatcher Corporation 27 and Sedgwick CMS appeal the decision of the Workers’

              Compensation Commission (commission) finding that Sharon L. Sherman’s (claimant) ongoing

              medical conditions were causally related to the compensable injury by accident and that

              claimant’s need for pain management treatment was reasonable, medically necessary, and

              causally related to the accident. We have reviewed the record and the commission’s opinion and

              find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

              commission in its final opinion. See Sherman v. Strang-Hatcher Corp., JCN VA02000008167

              (Sept. 12, 2013). We dispense with oral argument and summarily affirm because the facts and

              legal contentions are adequately presented in the materials before the Court

              and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.